2017 IL App (2d) 160466
                                  No. 2-16-0466
                           Opinion filed February 1, 2017
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

VIOLETTA JAWORSKI,                     ) Appeal from the Circuit Court
                                       ) of Du Page County.
       Plaintiff-Appellant,            )
                                       )
v.                                     ) No. 15-CH-1411
                                       )
DANUTA SKASSA, RICHARD FERRARI, )
ROBERT FERRARI, and PHILLIP FERRARI, )
                                       )
       Defendants                      ) Honorable
                                       ) Paul M. Fullerton,
(Danuta Skassa, Defendant-Appellee).   ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Presiding Justice Hudson and Justice Spence concurred in the judgment and opinion.

                                           OPINION

¶1     Plaintiff, Violetta Jaworski, appeals from the dismissal of her claim to quiet title to a

garage in her condominium complex.        She contends that her claim should not have been

dismissed on res judicata grounds, as the prior action, initiated by defendant Danuta Skassa

(defendant), did not result in a final judgment or decide the issue of ownership of the garage.

Because defendant believes that plaintiff has filed this appeal for improper purposes, defendant

asks this court to impose sanctions against plaintiff. For the reasons that follow, we affirm, but

we deny defendant’s request to impose sanctions.

¶2                                     I. BACKGROUND
2017 IL App (2d) 160466


¶3     Defendants Richard Ferrari, Robert Ferrari, and Phillip Ferrari developed the St. Charles

condominiums in Bensenville, which complex is comprised of 24 condominiums and 25 garages.

When the project was completed, Robert lived in unit 1H. Pursuant to the plat of survey and the

declarations, Robert, as the owner of unit 1H, had use of garages 1H and 1HA.

¶4     Thereafter, unit 1H was conveyed to Regina Sokolowski. However, plaintiff, who lived

in unit 2H, alleged that garage 1H was not conveyed to Sokolowski. On December 23, 2013,

Sokolowski sold her property to defendant and her husband. On May 21, 2014, the Ferraris sold

garage 1H to plaintiff for $6,500. Approximately one year later, on May 7, 2015, defendant filed

a forcible entry and detainer action against plaintiff, seeking possession of garage 1H.

¶5     At trial on the forcible entry and detainer action, plaintiff advised the court that “we have

[a] dispute over garage space, to know who is the rightful owner of the garage space.” In

response, although defendant initially advised the court that the nature of the claim was

“possession only for a garage space,” she later indicated that “ownership is an issue.”

¶6     The trial court entered judgment in defendant’s favor. In doing so, the court noted that

“what controls here legally is the plat of survey, which is incorporated into the deed.” The court

noted that “[i]t was never changed, by [plaintiff’s] own admission, and that assigns garages

designated by the letter to the condominium, also designated by that letter.” Accordingly,

“[defendant and her husband] are owners of Condominium H[, and] therefore, they are owners of

both garages designated by letter H.”

¶7     Although plaintiff was advised of her right to appeal, she filed neither a posttrial motion

nor a notice of appeal in the forcible entry and detainer case. Rather, within one month after the

court granted defendant possession of the garage, plaintiff filed a complaint to, among other

things, quiet title to the garage. Defendant moved to dismiss that case, arguing that res judicata



                                               -2-
2017 IL App (2d) 160466


barred plaintiff’s cause of action. See 735 ILCS 5/2-619(a)(4) (West 2014). The trial court

granted the motion, and after the other counts in plaintiff’s complaint were dismissed, this timely

appeal followed. 1

¶8                                         II. ANALYSIS

¶9     At issue in this appeal is whether the dismissal of plaintiff’s action on res judicata

grounds was proper. We are also asked to consider imposing sanctions against plaintiff for filing

this appeal. We address each issue in turn.

¶ 10   The first issue we consider is whether the dismissal of plaintiff’s action was proper. As

noted, defendant moved to dismiss the action pursuant to section 2-619(a)(4) of the Code of Civil

Procedure (735 ILCS 5/2-619(a)(4) (West 2014)). A section 2-619(a)(4) motion to dismiss

admits the legal sufficiency of a plaintiff’s allegations but asserts that res judicata defeats the

claim presented. Winters v. Wangler, 386 Ill. App. 3d 788, 792 (2008). Res judicata precludes

the relitigation of claims previously decided if “(1) a final judgment on the merits has been

rendered by a court of competent jurisdiction; (2) an identity of cause of action exists; and (3) the

parties or their privies are identical in both actions.” Hudson v. City of Chicago, 228 Ill. 2d 462,

       1
           Plaintiff filed a four-count amended complaint. In count I, plaintiff sued defendant to

quiet title to garage 1H. Counts II through IV sought relief from the Ferraris. The court

dismissed count I with prejudice on January 25, 2016, and the remaining counts were dismissed

on May 24, 2016, in an order in which the court asserted that it retained jurisdiction to enforce

the settlement agreement between plaintiff and the Ferraris. Plaintiff timely appealed on June

17, 2016. See Director of Insurance v. A & A Midwest Rebuilders, Inc., 383 Ill. App. 3d 721,

725 (2008) (trial court’s retention of jurisdiction to enforce a settlement agreement does not

divest appellate court of jurisdiction to consider appeal in the case).



                                                 -3-
2017 IL App (2d) 160466


467 (2008).     We review de novo a dismissal pursuant to section 2-619(a)(4).               Morris B.

Chapman & Associates v. Kitzman, 193 Ill. 2d 560, 565 (2000).

¶ 11    Plaintiff argues that res judicata should not bar her quiet-title action, because there was

no final judgment entered in the forcible entry and detainer action and the causes of action are

not the same. We disagree.

¶ 12    First, there was a final judgment entered in the forcible entry and detainer action.

Although, as plaintiff points out, forcible entry and detainer actions are summary proceedings to

adjudicate a party’s right to possession (see Rosewood Corp. v. Fisher, 46 Ill. 2d 249, 255

(1970)), that does not mean that a judgment entered in a forcible entry and detainer action is not

final (see Naperville South Commons, LLC v. Nguyen, 2013 IL App (3d) 120382, ¶ 14 (in appeal

of final judgment entered in forcible entry and detainer case, court noted that “[a] final order or

judgment is a determination by the court on the issues presented by the pleadings which

ascertains and fixes absolutely and finally the rights of the parties to the litigation”).

¶ 13    Second, there is an identity of cause of action, as the question of ownership was at issue

in both cases. Although ownership need not be decided in a forcible entry and detainer action, it

may be considered. See Rosewood, 46 Ill. 2d at 254-55 (matters germane to possession may be

raised in a forcible entry and detainer action); see also Rodriguez v. Owaynat, 137 Ill. App. 3d

1017, 1021-22 (1985) (ownership may be decided in a forcible entry and detainer action, as

ownership can be germane to the issue of possession). This is especially true when a party’s

claim to possession is based on title. Wood v. Wood, 284 Ill. App. 3d 718, 726 (1996). Here,

defendant’s claim to possession in the forcible entry and detainer case was based on the fact that

she claimed title to the garage. Accordingly, it was proper for the court in the forcible entry and

detainer action to consider who had title to the garage. Id. The court in the forcible entry and



                                                 -4-
2017 IL App (2d) 160466


detainer case concluded that defendant had title to the garage. Thus, because the issue of

ownership was decided in the forcible entry and detainer action, it cannot be relitigated in this

quiet-title case. See Hudson, 228 Ill. 2d at 467 (res judicata bars issues actually decided in first

action).   The cases on which plaintiff relies are inapposite, as in those cases the issue of

ownership was never resolved in the first action. See, e.g., Gurga v. Roth, 2011 IL App (2d)

100444, ¶¶ 13, 20. Given that all of the elements of res judicata are satisfied, we must conclude

that plaintiff’s claim to quiet title was properly dismissed on the basis of res judicata.

¶ 14   Citing Continental Illinois National Bank & Trust Co. of Chicago v. Wilson, 103 Ill. App.

3d 357 (1982), plaintiff challenges a trial court’s ability to resolve questions of ownership in a

forcible entry and detainer action. In Wilson, the court considered whether a serious title dispute

could be resolved in a forcible entry and detainer action when title might have passed through,

among other ways, adverse possession or easement by prescription. Id. at 360-61. Plaintiff’s

reliance on Wilson is misplaced, as the issue raised here is not whether who has title to the

garage may be resolved in a forcible entry and detainer action, but rather whether a ruling on title

in a forcible entry and detainer action bars a subsequent adjudication of title. If plaintiff wished

to challenge the court’s ability in the forcible entry and detainer action to resolve the issue of

title, she should have raised those concerns in that case. She simply cannot challenge the court’s

conclusion there in this case seeking quiet title.

¶ 15   Plaintiff also argues that a determination regarding title to property rendered in a forcible

entry and detainer action should not bar considerations of title in an action to quiet title, because

if it does, “a litigant who knowingly (or unknowingly) holds title to a piece of property via a

fraudulently recorded deed or other instrument can gain title and possession to a piece of

property from the rightful owner through the expedited proceedings for forcible entry and



                                                 -5-
2017 IL App (2d) 160466


detainer actions.” Not only is this contention forfeited, as plaintiff has not cited any authority for

it (see Chicago Title & Trust Co. v. Weiss, 238 Ill. App. 3d 921, 927 (1992)), but nothing in the

record before us even hints that defendant fraudulently obtained title to garage 1H. 2

¶ 16    Given our conclusion that defendant’s motion to dismiss based on res judicata was

properly granted, we need not decide defendant’s claim on appeal that issue preclusion also bars

plaintiff’s action to quiet title to the garage.

¶ 17    The next issue we address is whether this court should impose sanctions against plaintiff

for bringing this appeal. Defendant asks this court to impose sanctions under Illinois Supreme

Court Rule 375(b) (eff. Feb. 1, 1994). Plaintiff claims that she should not be sanctioned, as she

has not denied defendant possession of the garage, she too wishes to resolve this claim

expeditiously, and some case law supports her contentions on appeal.

¶ 18    Rule 375(b) allows us to impose an appropriate sanction if the appeal is frivolous, not

taken in good faith, or taken for an improper purpose, such as to harass or cause unnecessary

delay or needless increase in litigation costs. Id. The purpose of Rule 375(b) is to condemn and

punish the abusive conduct of litigants and their attorneys. Gabuka v. Kurtz, 2015 IL App (2d)

140252, ¶ 26. The imposition of sanctions under Rule 375(b) is discretionary. Id.

¶ 19    Here, although plaintiff’s appeal proved unsuccessful, we cannot conclude that it is

sanctionable. That is, we cannot say that the issues raised are devoid of arguable merit, that the

appeal was brought in bad faith, or that plaintiff sought to harass, delay, or unnecessarily run up



        2
            In so noting, we observe that, because res judicata is an equitable doctrine, it need not

be applied where it would work an injustice. Yorulmazoglu v. Lake Forest Hospital, 359 Ill.

App. 3d 554, 563 (2005). Here, there is no such injustice.



                                                   -6-
2017 IL App (2d) 160466


litigation costs by initiating this appeal. Therefore, we do not impose any sanctions under Rule

375(b).

¶ 20                                   III. CONCLUSION

¶ 21      For the above-stated reasons, the judgment of the circuit court of Du Page County is

affirmed, and defendant’s request for sanctions is denied.

¶ 22      Affirmed.




                                               -7-